EXHIBIT 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (hereinafter referred to as this “AGREEMENT”), entered
into as of the 21st day of July, 2009, by and among Greenville Federal Financial
Corporation, a federally chartered mid-tier savings and loan holding company
(hereinafter referred to as “HOLDING COMPANY”), Greenville Federal, a federally
chartered savings bank and a wholly-owned subsidiary of HOLDING COMPANY
(hereinafter referred to as “BANK”), and Susan J. Allread, an individual
(hereinafter referred to as the “EMPLOYEE”);
WITNESSETH:
WHEREAS, the EMPLOYEE is currently employed as the Secretary, Chief Financial
Officer, Treasurer and Vice President of HOLDING COMPANY and Secretary, Chief
Financial Officer, Treasurer, Vice President and Compliance Officer of BANK
(hereinafter collectively referred to as the “EMPLOYERS”);
WHEREAS, as a result of the skill, knowledge and experience of the EMPLOYEE, the
Boards of Directors of the EMPLOYERS desire to retain the services of the
EMPLOYEE as the Secretary, Chief Financial Officer, Treasurer and Vice President
of HOLDING COMPANY and Secretary, Chief Financial Officer, Treasurer, Vice
President and Compliance Officer of BANK;
WHEREAS, the EMPLOYEE desires to continue to serve as the Secretary, Chief
Financial Officer, Treasurer and Vice President of HOLDING COMPANY and
Secretary, Chief Financial Officer, Treasurer, Vice President and Compliance
Officer of BANK; and
WHEREAS, the EMPLOYEE and the EMPLOYERS desire to enter into this Agreement to
set forth the terms and conditions of the employment relationship between the
EMPLOYERS and the EMPLOYEE;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the EMPLOYERS and the EMPLOYEE hereby agree as follows:
Section l. Employment and Term.
(a) Term. Upon the terms and subject to the conditions of this AGREEMENT, the
EMPLOYERS hereby employ the EMPLOYEE, and the EMPLOYEE hereby accepts
employment, as the Secretary, Chief Financial Officer, Treasurer and Vice
President of HOLDING COMPANY and the Secretary, Chief Financial Officer,
Treasurer, Vice President and Compliance Officer of BANK. The term of this
AGREEMENT shall commence on July 1, 2009, and shall end on June 30, 2012,
subject to extension pursuant to subsection (b) of this Section 1 (hereinafter,
including any such extensions, referred to as the “TERM’’), and to earlier
termination as provided herein.
(b) Extension. Prior to each anniversary of the date of this AGREEMENT, the
Board of Directors of the EMPLOYERS shall review the performance of the EMPLOYEE
and this AGREEMENT and document the results of the review in the board minutes.
In connection with such annual review, the TERM shall be extended for a one-year
period beyond the then-effective expiration date, provided that the Boards of
Directors of the EMPLOYERS determine in a duly adopted resolution that this
AGREEMENT should be extended. Any such extension shall be subject to the written
consent of the EMPLOYEE.

 

 



--------------------------------------------------------------------------------



 



Section 2. Duties of EMPLOYEE.
(a) General Duties and Responsibilities. As an officer of each of the EMPLOYERS,
the EMPLOYEE shall perform the duties and responsibilities customary for such
offices to the best of her ability and in accordance with the policies
established by the Boards of Directors of the EMPLOYERS and all applicable laws
and regulations. The EMPLOYEE shall perform such other duties not inconsistent
with her position as may be assigned to her from time to time by the Boards of
Directors of the EMPLOYERS; provided, however, that the EMPLOYERS shall employ
the EMPLOYEE during the TERM in a senior executive capacity without diminishment
of the importance or prestige of her position.
(b) Devotion of Entire Time to the Business of the EMPLOYERS. The EMPLOYEE shall
devote her entire productive time, ability and attention during normal business
hours throughout the TERM to the faithful performance of her duties under this
AGREEMENT. The EMPLOYEE shall not directly or indirectly render any services of
a business, commercial or professional nature to any person or organization
without the prior written consent of the Boards of Directors of the EMPLOYERS;
provided, however, that the EMPLOYEE shall not be precluded from (i) vacations
and other leave time in accordance with Section 3(e) hereof; (ii) reasonable
participation in community, civic, charitable or similar organizations; or (iii)
the pursuit of personal investments which do not interfere or conflict with the
performance of the EMPLOYEE’S duties to the EMPLOYERS.
Section 3. Compensation, Benefits and Reimbursements.
(a) Salary. The EMPLOYEE shall receive during the TERM an annual salary payable
in equal installments not less often than monthly. The amount of such annual
salary shall be $85,000 until changed by the Boards of Directors of the
EMPLOYERS in accordance with Section 3(b) of this AGREEMENT or otherwise.
(b) Annual Salary Review. Each year throughout the TERM, the annual salary of
the EMPLOYEE shall be reviewed by the Compensation Committee of the Board of
Directors of BANK and shall be set, effective for the next year, at a total
amount of not less than $85,000, based upon the EMPLOYEE’S individual
performance and the overall profitability and financial condition of the
EMPLOYERS (hereinafter referred to as the “ANNUAL REVIEW”). The results of the
ANNUAL REVIEW shall be reflected in the minutes of the Compensation Committee.
(c) Expenses. In addition to any compensation received under Section 3(a) or
(b) of this AGREEMENT, the EMPLOYERS shall pay or reimburse the EMPLOYEE for all
reasonable travel, entertainment and miscellaneous expenses incurred in
connection with the performance of her duties under this AGREEMENT. Such
reimbursement shall be made in accordance with the existing policies and
procedures of the EMPLOYERS pertaining to reimbursement of expenses to senior
management officials.
(d) Employee Benefit Program. During the TERM, the EMPLOYEE shall be entitled to
participate in all formally established employee benefit, bonus, pension and
profit-sharing plans and similar programs that are maintained by the EMPLOYERS
from time to time, including programs in respect of group health, disability or
life insurance, reimbursement of membership fees in civic, social and
professional organizations and all employee benefit plans or programs hereafter
adopted in writing by the Boards of Directors of the EMPLOYERS, for which senior
management personnel are eligible, including any employee stock ownership plan,
stock option plan or other stock benefit plan (hereinafter collectively referred
to as the “BENEFIT PLANS”). Notwithstanding the foregoing sentence, the
EMPLOYERS may discontinue or terminate at any time any such BENEFIT PLANS, now
existing or hereafter adopted, to the extent permitted by the terms of such
plans and shall not be required to compensate the EMPLOYEE for such
discontinuance or termination.

 

 



--------------------------------------------------------------------------------



 



(e) Vacation and Sick Leave. The EMPLOYEE shall be entitled, without loss of
pay, to be absent voluntarily from the performance of her duties under this
AGREEMENT, subject to the following conditions:
(i) The EMPLOYEE shall be entitled to an annual vacation in accordance with the
policies periodically established by the Boards of Directors of the EMPLOYERS
for senior management officials of the EMPLOYERS, the duration of which shall
not be less than three weeks each calendar year;
(ii) Vacation time shall be scheduled by the EMPLOYEE in a reasonable manner and
shall be subject to approval by the Boards of Directors of the EMPLOYERS. The
EMPLOYEE shall not be entitled to receive any additional compensation from the
EMPLOYERS in the event of her failure to take the full allotment of vacation
time in any calendar year; and
(iii) The EMPLOYEE shall be entitled to annual sick leave as established by the
Boards of Directors of the EMPLOYERS for senior management officials of the
EMPLOYERS. In the event that any sick leave time shall not have been used during
any calendar year, such leave shall accrue to subsequent calendar years only to
the extent authorized by the Boards of Directors of the EMPLOYERS. Upon
termination of employment, the EMPLOYEE shall not be entitled to receive any
additional compensation from the EMPLOYERS for unused sick leave.
Section 4. Termination of Employment.
(a) General. For purposes of this AGREEMENT, (i) a termination of employment
shall mean the EMPLOYEE’S separation from service, as that phrase is defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “CODE”) and
Treasury Regulation (“REG.”) § 1.409A-1(h); and (ii) any reference to a
termination by or from the EMPLOYERS shall include a termination by or from the
EMPLOYERS, and any other entity that, along with the EMPLOYERS, would be
considered a “service recipient” within the meaning of Section 409A of the CODE
and REG. § 1.409A-1(g). The following subsections (A), (B) and (C) of this
Section 4(a) shall govern the obligations of the EMPLOYERS to the EMPLOYEE upon
the occurrence of the events described in such subsections:
(A) Termination for JUST CAUSE. In the event that the EMPLOYERS terminate the
employment of the EMPLOYEE during the TERM because of the EMPLOYEE’S personal
dishonesty, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure or refusal to perform the duties and
responsibilities assigned in this AGREEMENT, willful violation of any law, rule,
regulation or final cease-and-desist order (other than traffic violations or
similar offenses), conviction or plea of guilty or nolo contendere of a felony
or for fraud or embezzlement, or material breach of any provision of this
AGREEMENT (collectively, “JUST CAUSE”), the EMPLOYEE shall not receive, and
shall have no right to receive, any compensation or other benefits for any
period after such termination and this AGREEMENT shall terminate at that time.
No act, or failure to act, on the EMPLOYEE’S part shall be considered “willful”
if she has acted or failed to act with good faith and with a reasonable belief
that her action or failure to act was in the best interests of the EMPLOYERS.

 

 



--------------------------------------------------------------------------------



 



(B) Termination in connection with CHANGE OF CONTROL.
(1) In the event that the EMPLOYERS terminate the employment of the EMPLOYEE
before the expiration of the TERM without JUST CAUSE and within six months
before the occurrence of a CHANGE OF CONTROL (as defined hereinafter) or within
one year following the occurrence of a CHANGE OF CONTROL, and if the EMPLOYEE
signs a general release as required by Section 4(d) of this AGREEMENT, then the
following shall occur:
(a) The EMPLOYERS shall promptly pay to the EMPLOYEE, or to her dependents,
beneficiaries or estate, an amount equal to three times the EMPLOYEE’S
COMPENSATION (as defined below) in a lump sum without reduction for time value
of money or other discount. This payment shall be made as promptly as
practicable, but in no event later than the 15th day of the third month
following the end of the taxable year of the EMPLOYEE in which the termination
(or, if the EMPLOYEE was terminated prior to a CHANGE OF CONTROL, the CHANGE OF
CONTROL) occurred or, if later, the end of the taxable year of the HOLDING
COMPANY in which the termination occurred. For purposes of this section,
“EMPLOYEE’S COMPENSATION” shall mean: (I) the higher of the EMPLOYEE’S annual
base salary immediately prior to occurrence of the CHANGE OF CONTROL or
termination of the EMPLOYEE’S employment; plus (II) the annual highest bonus
paid to the EMPLOYEE by the EMPLOYERS during the five years preceding her
termination or such shorter period of time as the EMPLOYEE has been employed by
the EMPLOYERS;
(b) Provided the EMPLOYEE and/or any eligible dependents properly elect COBRA
(as defined herein) coverage, the EMPLOYERS or their successors, survivors or
assigns shall pay one hundred percent (100%) of all applicable premiums for
continuation coverage for the EMPLOYEE and/or her dependents under the group
health plan of the EMPLOYERS in which the EMPLOYEE was a participant at the time
of the termination of her employment until the date on which the EMPLOYEE is
eligible to participate in a group health plan of another employer as a
full-time employee; provided, however, that in no event shall this period extend
beyond the period of time during which the EMPLOYEE would be entitled to
continuation coverage under the group health plan of the BANK under Section
4980B (COBRA) of the CODE;
(c) The EMPLOYERS or their successors, survivors or assigns shall reimburse the
EMPLOYEE for one hundred percent (100%) of all applicable premiums paid by the
EMPLOYEE and not otherwise reimbursed or compensated for by insurance for
disability and life insurance policies not to exceed, in scope or benefit, any
group disability and/or life insurance plan of the EMPLOYERS in which the
EMPLOYEE was a participant at the time of the termination of her employment
until the earlier of eighteen (18) months after the EMPLOYEE’S termination of
employment or the date on which the EMPLOYEE is eligible to participate in a
similar disability or life insurance plan of another employer as a full-time
employee. Any reimbursement made pursuant to this Section 4(a)(B)(1)(c) shall
(I) be limited to the amount the EMPLOYERS pay for each such disability and life
insurance policies for their then current employees; (II) not affect the
expenses eligible for reimbursement in any other taxable year of the EMPLOYEE;
(III) be made on or before the last day of the taxable year of the EMPLOYEE
following the taxable year of the EMPLOYEE in which the expense was incurred;
and (IV) not be subject to liquidation or exchange for another benefit;
(d) The EMPLOYEE shall not be required to mitigate the amount of any payment
provided for in this AGREEMENT by seeking other employment or otherwise, nor
shall any amounts received from other employment or otherwise by the EMPLOYEE
offset in any manner the obligations of the EMPLOYERS hereunder, except as
specifically stated in subsections (b) and (c); and
(e) Notwithstanding the foregoing, no amounts will be distributed pursuant to
this Section 4(a)(B)(1) with respect to the termination of employment of the
EMPLOYEE without JUST CAUSE by the EMPLOYERS within six months prior to the
occurrence of a CHANGE OF CONTROL unless the events or actions giving rise to
the CHANGE OF CONTROL also constitute a “change of control event” under Section
409A of the CODE and Treasury Regulation 1.409A-3(i)(5).

 

 



--------------------------------------------------------------------------------



 



(2) The EMPLOYEE may terminate her employment with the EMPLOYERS for GOOD REASON
(as defined below) during the one-year period following the occurrence of a
CHANGE OF CONTROL and, if EMPLOYEE signs a general release as required by
Section 4(d) of this AGREEMENT, shall be entitled to the compensation and
benefits as set forth in Section 4(a)(B)(1) of this AGREEMENT. For purposes of
this subsection, the term “GOOD REASON” shall mean the occurrence of any of the
following during the one-year period following the occurrence of a CHANGE OF
CONTROL:
(a) a material diminution in the EMPLOYEE’S base compensation;
(b) a material diminution in the EMPLOYEE’S authority, duties, or
responsibilities (for this purpose and without limiting the foregoing, a
material diminution shall be deemed to occur if the EMPLOYEE is no longer the
Chief Financial Officer or Treasurer of the EMPLOYERS);
(c) a requirement that the EMPLOYEE report to a corporate officer or employee
other than the President or Chief Executive Officer or directly to the Board of
Directors of the EMPLOYERS or any of their successors, survivors or assigns;
(d) a material diminution in the budget over which the EMPLOYEE retains
authority;
(e) a material change in the geographic location at which the EMPLOYEE is
required to perform services; or
(f) the EMPLOYERS or any of their successors, survivors or assigns otherwise
breaches this AGREEMENT in any material respect.
The EMPLOYEE shall be required to provide written notice to the EMPLOYERS or
their successors, survivors or assigns within ninety (90) days of the initial
existence of the condition constituting GOOD REASON, and the EMPLOYERS shall
have thirty (30) days from the giving of this written notice in which to remedy
the condition constituting GOOD REASON and not be required to pay the
compensation and benefits described in Section 4(a)(B)(1). If the EMPLOYEE shall
fail to provide such written notice to the EMPLOYERS within the period described
above, then she will be deemed to have consented to such condition and the
EMPLOYERS shall have no obligation to pay the compensation and benefits
described in Section 4(a)(B)(1) with respect to such condition.

 

 



--------------------------------------------------------------------------------



 



(3) Definition of “CHANGE OF CONTROL”. A “CHANGE OF CONTROL” shall mean any one
of the following events: (a) the acquisition, directly or indirectly, of
ownership or power to vote more than 50% of the voting stock of either of the
EMPLOYERS; (b) the merger of either of the EMPLOYERS into, or the consolidation
of either of the EMPLOYERS with, another corporation, or the merger of another
corporation into either of the EMPLOYERS, on a basis whereby less than fifty
percent of the total voting power of the surviving corporation is represented by
shares held by former shareholders of HOLDING COMPANY prior to such merger or
consolidation; (c) the acquisition of the ability to control the election of a
majority of the directors of either of the EMPLOYERS; (d) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of HOLDING COMPANY or BANK cease for any
reason to constitute at least a majority thereof; provided, however, that any
individual whose election or nomination for election as a member of the Board of
Directors of HOLDING COMPANY or BANK was approved by a vote of at least
two-thirds of the directors then in office shall be considered to have continued
to be a member of the Board of Directors of HOLDING COMPANY or BANK; (e) the
acquisition by any person or entity of the power to direct either of BANK’s
management or policies, if the Board of Directors has made a determination that
such acquisition constitutes or will constitute an acquisition of control of
either of the EMPLOYERS for the purpose of the Bank Holding Company Act or the
Change in Bank Control Act and the regulations thereunder; or (f) BANK shall
have sold substantially all of its assets. For purposes of this paragraph, the
term “person” refers to an individual or corporation, partnership, trust,
association, joint venture, pool, syndicate or other organization or entity.
Notwithstanding the foregoing, in no event shall (I) the ownership of stock of
BANK by HOLDING COMPANY or the ownership of stock of HOLDING COMPANY by
Greenville Federal MHC, or (II) the conversion of the EMPLOYERS or Greenville
Federal MHC from the mutual holding company form of organization to the full
stock form of organization, constitute a CHANGE OF CONTROL.
(C) Termination Without CHANGE OF CONTROL. In the event that the employment of
the EMPLOYEE is terminated by the EMPLOYERS before the end of the TERM for any
reason other than death, the inability to perform her duties because of a
medically diagnosable condition as provided in Section 4(c) of this AGREEMENT,
JUST CAUSE or in connection with or within six months before or one year after a
CHANGE IN CONTROL, or in the event that the employment of the EMPLOYEE is
terminated by the EMPLOYEE for GOOD REASON, and if the EMPLOYEE signs a general
release as required by Section 4(d) of this AGREEMENT, the EMPLOYERS shall be
obligated (1) to make a lump sum payment to the EMPLOYEE within two weeks after
the EMPLOYEE’S termination of employment in the amount equal to the annual
salary that would have been paid to the EMPLOYEE pursuant to Section 3(a) or
(b) of this AGREEMENT for the remainder of the TERM; (2) until the earliest of
(i) the EMPLOYEE and her spouse both becoming 65 years of age, (ii) the
EMPLOYEE’S becoming employed full-time by another employer, or (iii) the
expiration of the period of time during which the EMPLOYEE would be entitled to
continuation coverage under the group health plan of BANK under COBRA to provide
to the EMPLOYEE and/or her dependents at the EMPLOYEE’S expense, life and
disability benefits substantially equal to those being provided to the EMPLOYEE
at the date of termination of her employment; and (3) provided the EMPLOYEE
and/or any eligible dependents properly elect COBRA coverage, to provide to the
EMPLOYEE and/or any eligible dependents continuation coverage under the group
health plan of BANK under COBRA. The EMPLOYERS’ obligation to provide life and
disability benefits shall be contingent on the EMPLOYEE and/or her dependents
being insurable in the EMPLOYERS’ group insurance plans. Notwithstanding the
foregoing provisions, the EMLOYEE and her spouse may only participate in a
health insurance program for as long as the EMPLOYERS make available an employee
group health insurance program which permits the EMPLOYERS to make coverage
available for similarly situated former employees; provided, however, that the
EMPLOYERS shall not be required to provide or maintain any employee group
insurance program.

 

 



--------------------------------------------------------------------------------



 



(b) Death of the EMPLOYEE. The TERM automatically terminates upon the death of
the EMPLOYEE, unless the employment of EMPLOYEE has been terminated prior to
EMPLOYEE’S death pursuant to Section 4(a) of this AGREEMENT. In the event of
such death, the EMPLOYEE’S estate shall be entitled to receive the compensation
due the EMPLOYEE through the last day of the calendar month in which the death
occurred, except as otherwise specified herein.
(c) Medically Diagnosable Condition: Inability of the EMPLOYEE to Perform
Duties. If the EMPLOYEE is unable to perform her duties as set forth in
Section 2 of this AGREEMENT because of a medically diagnosable physical or
mental condition for a period of one hundred eighty (180) consecutive days or
more, the EMPLOYERS shall have the right to terminate the employment of the
EMPLOYEE by giving her written notice. In the event that the employment of the
EMPLOYEE is terminated by the EMPLOYERS before the end of the TERM as provided
in this Section 4(c), and if the EMPLOYEE signs a general release as required by
Section 4(d) of this AGREEMENT, the EMPLOYERS shall be obligated to make a lump
sum payment to the EMPLOYEE within two weeks after the EMPLOYEE’S termination of
employment in the amount equal to one-half of the amount of the EMPLOYEE’S
annual salary provided pursuant to Sections 3(a) and 3(b) of this AGREEMENT.
(d) Payments Conditioned on General Release. As a condition precedent to the
payment by the EMPLOYERS to the EMPLOYEE of any amounts and/or the providing to
the EMPLOYEE and/or her dependents any benefits provided in Sections 4(a)(B),
4(a)(C) and/or 4(c) of this AGREEMENT, the EMPLOYEE shall execute a valid
general release of any and all claims against the EMPLOYERS in a form prescribed
by the EMPLOYERS. If such release is not executed and returned to the EMPLOYERS
within one hundred fifty days after the Participant’s termination, the
Participant shall forfeit all rights under Sections 4(a)(B), 4(a)(C) and 4(c) of
this AGREEMENT.

 

 



--------------------------------------------------------------------------------



 



(e) “Golden Parachute” Provision.
(i) Any payments made to the EMPLOYEE pursuant to this AGREEMENT, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.
(ii) In the event that payments pursuant to Section 4(a), alone or in
combination with any other compensation, would result in the imposition of a
penalty tax pursuant to Sections 280G and 4999 of the CODE and the regulations
promulgated thereunder (collectively, “SECTION 280G”), such payments shall be
reduced to the maximum amount that may be paid under SECTION 280G without
resulting in the imposition of a penalty tax. For purposes of this Section, any
determination that a payment is subject to SECTION 280G shall be made in writing
by the principal certified public accounting firm or other professional selected
by the EMPLOYERS in their sole discretion. Any reduction pursuant to this
Section 4(e)(ii) shall be first applied against amounts that are not subject to
Section 409A of the CODE and, thereafter, shall be applied against all remaining
amounts subject to Section 409A of the CODE on a pro rata basis.
(f) Termination of Agreement. This AGREEMENT shall terminate, as follows:
(i) If the EMPLOYEE signs a general release as required by Section 4(d) of this
AGREEMENT on or before the one hundred eightieth (180th) day after the
termination of her employment, when the EMPLOYERS have satisfied any obligations
to the EMPLOYEE under Sections 4(a)(B), 4(a)(C) and/or 4(c) of this AGREEMENT.
(ii) If the EMPLOYEE does not sign a binding general release as required by
Section 4(d) of this AGREEMENT, on or before the one hundred eightieth (180th)
day after the termination of her employment, at the end of that
one-hundred-eighty-day period.
Section 5. Special Regulatory Events. Notwithstanding Section 4 of this
AGREEMENT, the obligations of the EMPLOYERS to the EMPLOYEE shall be as follows
in the event of the following circumstances:
(a) If the EMPLOYEE is suspended and/or temporarily prohibited from
participating in the conduct of the EMPLOYERS’ affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (hereinafter
referred to as the “FDIA”), the EMPLOYERS’ obligations under this AGREEMENT
shall be suspended as of the date of service of such notice, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
EMPLOYERS may, in their discretion, pay the EMPLOYEE all or part of the
compensation withheld while the obligations in this AGREEMENT were suspended and
reinstate, in whole or in part, any of the obligations that were suspended.
(b) If the EMPLOYEE is removed and/or permanently prohibited from participating
in the conduct of the EMPLOYERS’ affairs by an order issued under
Section 8(e)(4) or (g)(l) of the FDIA, all obligations of the EMPLOYERS under
this AGREEMENT shall terminate as of the effective date of such order; provided,
however, that vested rights of the EMPLOYEE shall not be affected by such
termination.
(c) If the EMPLOYERS are in default, as defined in Section 3(x)(1) of the FDIA,
all obligations under this AGREEMENT shall terminate as of the date of default;
provided, however, that vested rights of the EMPLOYEE shall not be affected.
(d) All obligations under this AGREEMENT shall be terminated, except to the
extent of a determination that the continuation of this AGREEMENT is necessary
for the continued operation of the EMPLOYERS, (i) by the Director of the Office
of Thrift Supervision (hereinafter referred to as the “OTS”), or his or her
designee, at the time that the Federal Deposit Insurance Corporation enters into
an agreement to provide assistance to or on behalf of the EMPLOYERS under the
authority contained in Section 13(c) of the FDIA; or (ii) by the Director of the
OTS, or his or her designee, at any time the Director of the OTS, or his or her
designee, approves a supervisory merger to resolve problems related to the
operation of the EMPLOYERS or when the EMPLOYERS are determined by the Director
of the OTS to be in an unsafe or unsound condition. No vested rights of the
EMPLOYEE shall be affected by any such action.

 

 



--------------------------------------------------------------------------------



 



Section 6. Consolidation, Merger or Sale of Assets. Nothing in this AGREEMENT
shall preclude the EMPLOYERS from consolidating with, merging into, or
transferring all, or substantially all, of their assets to another corporation
that assumes all of the EMPLOYERS’ obligations and undertakings hereunder. Upon
such a consolidation, merger or transfer of assets, the term “EMPLOYERS” as used
herein shall mean such other corporation or entity and this AGREEMENT shall
continue in full force and effect; provided, however, that the assumption of the
EMPLOYERS’ obligations and undertakings hereunder shall not affect the
EMPLOYEE’S right to payments pursuant to Section 4(a)(B) of this AGREEMENT in
connection with such consolidation, merger or transfer of assets.
Section 7. Confidential Information. The EMPLOYEE acknowledges that during her
employment she will learn and have access to confidential information regarding
the EMPLOYERS and their customers and businesses. The EMPLOYEE agrees and
covenants not to disclose or use for her own benefit, or the benefit of any
other person or entity, any confidential information, unless or until the
EMPLOYERS’ consent to such disclosure or use or such information becomes common
knowledge in the industry or is otherwise legally in the public domain. The
EMPLOYEE shall not knowingly disclose or reveal to any unauthorized person any
confidential information relating to the EMPLOYERS, their subsidiaries or
affiliates, or to any of the businesses operated by them, and the EMPLOYEE
confirms that such information constitutes the exclusive property of the
EMPLOYERS. The EMPLOYEE shall not otherwise knowingly act or conduct herself
(a) to the material detriment of the EMPLOYERS, their subsidiaries, or
affiliates, or (b) in a manner which is inimical or contrary to the interests of
the EMPLOYERS.
Section 8. Nonassignability. Neither this AGREEMENT nor any right or interest
hereunder shall be assignable by the EMPLOYEE, her beneficiaries, or legal
representatives without the EMPLOYERS’ prior written consent; provided, however,
that nothing in this Section 8 shall preclude (a) the EMPLOYEE from designating
a beneficiary to receive any benefits payable hereunder upon her death, or
(b) the executors, administrators, or other legal representatives of the
EMPLOYEE or her estate from assigning any rights hereunder to the person or
persons entitled thereto.
Section 9. No Attachment. Except as required by law, no right to receive payment
under this AGREEMENT shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
Section 10. Binding Agreement. This AGREEMENT shall be binding upon, and inure
to the benefit of, the EMPLOYEE and the EMPLOYERS and their respective permitted
successors and assigns.
Section 11. Amendment of AGREEMENT. This AGREEMENT may not be modified or
amended, except by an instrument in writing signed by the parties hereto.

 

 



--------------------------------------------------------------------------------



 



Section 12. Section 409A of the CODE. The compensation and benefits payable
pursuant to this AGREEMENT are intended to be exempt from the requirements of
Section 409A of the CODE and, to the maximum extent permitted by law, shall be
interpreted in a manner that results in its continued exemption from the
requirements of that section. In the event the EMPLOYEE is a “specified
employee” within the meaning of Section 409A of the CODE and the Treasury
Regulations promulgated thereunder and as determined under the HOLDING COMPANY’S
policy for determining specified employees, on the date of termination, then
payment of any amounts subject to Section 409A of the CODE shall be paid on the
first business day of the seventh month following the date of the EMPLOYEE’S
termination, or, if earlier, the date of the EMPLOYEE’S death.
Section 13. Waiver. No term or condition of this AGREEMENT shall be deemed to
have been waived, nor shall there be an estoppel against the enforcement of any
provision of this AGREEMENT, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver, unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than the act specifically waived.
Section 14. Severability. If, for any reason, any provision of this AGREEMENT is
held invalid, such invalidity shall not affect the other provisions of this
AGREEMENT not held so invalid, and each such other provision shall, to the full
extent consistent with applicable law, continue in full force and effect. If
this AGREEMENT is held invalid or cannot be enforced, then any prior AGREEMENT
between the EMPLOYERS (or any predecessor thereof) and the EMPLOYEE shall be
deemed reinstated to the full extent permitted by law, as if this AGREEMENT had
not been executed.
Section 15. Headings. The headings of the paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this AGREEMENT.
Section 16. Governing Law. This AGREEMENT has been executed and delivered in the
State of Ohio and its validity, interpretation, performance, and enforcement
shall be governed by the laws of this State of Ohio, except to the extent that
federal law is governing.
Section 17. Effect of Prior Agreements. This AGREEMENT contains the entire
understanding between the parties hereto and supersedes any prior employment
agreement between the EMPLOYERS and the EMPLOYEE, each of which is hereby
terminated and is of no further force or effect.
Section 18. Notices. Any notice or other communication required or permitted
pursuant to this AGREEMENT shall be deemed delivered if such notice or
communication is in writing and is delivered personally or by facsimile
transmission or is deposited in the United States mail, postage prepaid,
addressed as follows:
If to HOLDING COMPANY and/or BANK:
Greenville Federal
690 Wagner Avenue
Greenville, OH 45331
Attention: Chairman of the Board
With copies to:
Vorys, Sater, Seymour and Pease LLP
Suite 2000, Atrium Two
221 East Fourth Street
Cincinnati, Ohio 45202
Attention: Cynthia A. Shafer
If to the EMPLOYEE to:
Ms. Susan J. Allread
430 Circle Drive
Greenville, OH 45331

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the EMPLOYERS have caused this AGREEMENT to be executed by
their duly authorized officers, and the EMPLOYEE has signed this AGREEMENT, each
as of the day and year first above written.

            Attest:   GREENVILLE FEDERAL FINANCIAL CORPORATION
    /s/ David Feltman    By   /s/ James W. Ward           James W. Ward         
its Chairman        Attest:   GREENVILLE FEDERAL
    /s/ David Feltman    By /s/ James W. Ward           James W. Ward         
its Chairman        Attest:

      /s/ David Feltman    /s/ Susan J. Allread         Susan J. Allread   

 

 